UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7977


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FURMAN JONES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:03-cr-00063-LHT-1)


Submitted:   August 1, 2014                 Decided:   August 13, 2014


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Furman Jones, Jr., Appellant Pro Se.       Robert John Gleason,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Furman Jones, Jr., seeks to appeal his conviction and

sentence.      At the time Jones’ judgment of conviction was entered

on the docket, the Federal Rules of Appellate Procedure required

a defendant in a criminal case to file his notice of appeal

within ten days of the entry of judgment.                   Fed. R. App. P.

4(b)(1)(A)(i).        With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                  Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The   district   court   entered   judgment    on   January   25,

2005.    Jones filed his notice of appeal on December 10, 2013.

Because Jones failed to file a timely notice of appeal or obtain

an extension of the appeal period, we dismiss the appeal as

untimely. *     We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented   in    the   materials

     *
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); Rice v. Rivera,
617 F.3d 802, 810 (4th Cir. 2010); United States v. Urutyan, 564
F.3d 679, 685 (4th Cir. 2009).        Because Jones’ appeal is
inordinately late, and its consideration is not in the best
interest of judicial economy, we exercise our inherent power to
dismiss it.   United States v. Mitchell, 518 F.3d 740, 744, 750
(10th Cir. 2008).




                                       2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3